DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
	Claims 6, 7, 9-13, 18 and 19 are presented for examination, with Claims 6, 10, and 12 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,753,682 (“Gerard”) in view of U.S. Patent No. 6,160,728 (“Peterson”).
	Regarding Claim 6, Gerard discloses an electrical outlet (TITLE; ABSTRACT; Fig. 1), comprising: 
	a first electrical receptacle having a NEMA 1-style form factor for accepting a plug (that is, a standard two-prong receptacle; 112A in Fig. 1; col. 1, lines 16-17; col. 3, lines 30-36; col. 6, lines 22-28, receptacles may be replaced or supplemented by any type of receptacle and are not limited for use with 110V-220V AC-type or DC-type appliances); 
	a second electrical receptacle having a NEMA 5-style form factor for accepting a plug (that is, a standard three-prong receptacle; 112B in Fig. 1; col. 1, lines 14-16; col. 3, lines 22-24).
	Gerard fails to specifically disclose a power converter configured to convert an incoming alternating current line voltage into a direct current voltage and then applying said direct current output voltage to the contacts of the first electrical receptacle NEMA-1 style receptacle.
	However, Peterson teaches a power converter (220 in Fig. 2) configured to convert an incoming alternating current line voltage into a direct current voltage and then applying said direct current output voltage to the contacts of the first electrical receptacle (Figs. 1 and 2; col. 3, lines 38-52).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the electrical outlet as 

	Regarding Claim 7, Gerard further discloses in which the slots for receiving the prongs of the NEMA 1-style plug are oriented differently from the slots for receiving the prongs of the NEMA 5-style plug (the slots are oriented as claimed in Fig. 3 of Gerard, for example).

	Regarding Claim 10, Gerard discloses an electrical outlet (TITLE; ABSTRACT; Fig. 1), comprising: 
	a first electrical receptacle having a form factor in accordance with local standards for outputting an alternating current line voltage (a standard two-prong receptacle; 112A in Fig. 1; col. 1, lines 16-17; col. 3, lines 30-36; col. 6, lines 22-28, receptacles may be replaced or supplemented by any type of receptacle and are not limited for use with 110V-220V AC-type or DC-type appliances); 
	a second electrical receptacle having a form factor in accordance with local standards for outputting an alternating current line voltage, the second receptacle oriented differently in the outlet that the first receptacle (a standard three-prong receptacle; 112B in Fig. 1; col. 1, lines 14-16; col. 3, lines 22-24, the slots are oriented as claimed in Fig. 3 of Gerard, for example).

	However, Peterson teaches a power converter (220 in Fig. 2) configured to convert an incoming alternating current line voltage to a direct current output voltage and applying the direct current output voltage to the contacts of the first electrical receptacle such that a device plugged directly into the first electrical receptacle receives a DC voltage (Figs. 1 and 2; col. 3, lines 38-52).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the electrical outlet as disclosed by Gerard, with the power converter as taught by Peterson, in order to achieve convenience and economic benefit by reducing the reliance on dedicated AC/DC converters for individual electronic devices, as evidenced by Peterson (col. 1, lines 59-62).
	
	Regarding Claim 11, Gerard further discloses in which the first electrical receptacle and the second electrical receptor comprise any of the receptacle types described in IEC TR 60083 2015 (a standard two-prong receptacle; 112A in Fig. 1; col. 1, lines 16-17; col. 3, lines 30-36; a standard three-prong receptacle; 112B in Fig. 1; col. 1, lines 14-16; col. 3, lines 22-24, for example).



	Regarding Claim 12, Gerard discloses an electrical outlet, comprising: 
	a first electrical receptacle having a form factor in accordance with NEMA 1-style for accepting a plug (that is, a standard two-prong receptacle; 112A in Fig. 1; col. 1, lines 16-17; col. 3, lines 30-36; col. 6, lines 22-26, receptacles may be replaced or supplemented by any type of receptacle and are not limited for use with 110V-220V AC-type or DC-type appliances).
	Gerard fails to specifically disclose a power converter configured to convert an incoming alternating current line voltage to a direct current output voltage and applying the direct current output voltage to the contacts of the first electrical receptacle such that a device plugged directly into the first electrical receptacle receives a DC voltage.
	However, Peterson teaches a power converter (220 in Fig. 2) configured to convert an incoming alternating current line voltage to a direct current output voltage and applying the direct current output voltage to the contacts of the first electrical  receptacle such that a device plugged directly into the first electrical receptacle receives a DC voltage (Figs. 1 and 2; col. 3, lines 38-52).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the electrical outlet as disclosed by Gerard, with the power converter as taught by Peterson, in order to achieve convenience and economic benefit by reducing the reliance on dedicated 

	Regarding Claim 13, Gerard further discloses a second NEMA 5- style electrical receptacle for accepting a plug (that is, a standard three-prong receptacle; 112B in Fig. 1; col. 1, lines 14-16; col. 3, lines 22-24).

	Regarding Claims 19, the combination of Gerard in view of Peterson further teaches in which the power converter is housed within the electrical outlet (220 is housed in the electrical outlet 100 in Fig. 2 of Peterson).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,753,682 (“Gerard”) in view of U.S. Patent No. 6,160,728 (“Peterson”), as applied to Claim 6, and further in view of U.S. Patent Publication No. 2007/0127273 (“Tsai”) and U.S. Patent Publication No. 2013/0201658 (“Bogart”).
	Regarding Claim 9, the combination of Gerard in view of Peterson, as applied to Claim 6, teaches a lighting system comprising: 
	an electrical outlet in accordance with claim 6, both the power converter and the NEMA 5- style receptacle connected to an alternating current line voltage (see BACKGROUND section in col. 1 of Gerard).
 	The combination of Gerard in view of Peterson fails to teach the electrical outlet connected to a lamp including: 

		an Edison-style base for receiving the LED assembly.
	However, Tsai teaches the electrical outlet connected to a lamp (30 in Tsai connected to the electrical outlet via 40) including: 
		an LED assembly (322 in Tsai) including an LED and lacking a converter for converting line alternative current voltage into direct current voltage (the AC-DC conversion is performed externally to the lamp 30 in Tsai); 
		an Edison-style base for receiving the LED assembly (best shown in Fig. 7 of Tsai).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the electrical outlet as taught by the combination of Gerard in view of Peterson and plugged in a lamp as taught by Tsai, in order to provide an LED lamp that is safe and has a long life, as evidenced by Tsai ([0011]). 
	The combination of Gerard in view of Peterson and further in view of Tsai fails to specifically teach a circuit interrupter electrically connected between the Edison-style base and the lamp, the circuit interrupter interrupting the circuit if the lamp is plugged in to an AC outlet.
	However, Bogart, in the same field of endeavor, teaches a circuit interrupter electrically connected between the Edison-style base and the lamp, the circuit interrupter interrupting the circuit if the lamp is plugged in to an AC outlet ([0063]; [0079]).
. 

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.
	Applicants argue regarding independent Claim 10, and similarly regarding independent Claims 6 and 12, that the DC voltage in Peterson is output to a “DC socket,” not to a “receptacle having a form factor in accordance with local standards for outputting an alternating current line voltage.”
	The examiner cannot concur with Applicants’ argument because, it is Gerard not Peterson that is cited for a “receptacle having a form factor in accordance with local standards for outputting an alternating current line voltage.”  See Gerard’s standard two-prong receptacle, i.e., 112A in Fig. 1, described in  col. 1, lines 16-17, col. 3, lines 30-36, and col. 6, lines 22-28 where Gerard discloses that receptacles may be replaced or supplemented by any type of receptacle and are not limited for use with 110V-220V AC-type or DC-type appliances; see also, Gerard’s standard three-prong receptacle, i.e., 112B in Fig. 1 described in col. 1, lines 14-16 and col. 3, lines 22-24, for example.
	The examiner concedes that Gerard fails to disclose “a power converter configured to convert an incoming alternating current line voltage to a direct current 
	Further, Applicants argue against the combination of Gerard in view of Petersen; that is, against combining the AC-DC internal converter of Peterson with the electrical outlet of Gerard.
	The examiner cannot agree with Applicants’ argument because, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the electrical outlet as disclosed by Gerard, with the power converter as taught by Peterson, in order to achieve convenience and economic benefit by reducing the reliance on dedicated AC/DC converters for individual electronic devices, as evidenced by Peterson, see col. 1, lines 59-62 in particular.
	For at least the reasons stated above, the rejections of all the pending claims set forth above are maintained.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844     

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844